ON REMAND
Before: M. J. Kelly, P.J., and Beasley and Cynar, JJ.
M. J. Kelly, P.J.
In Anderson v General Motors Corp, 138 Mich App 581; 360 NW2d 251 (1984), we broadly interpreted Const 1963, art 5, § 29 and held that the right to judicial review of decisions of the Civil Rights Commission included the right to a new evidentiary hearing in the circuit court. Our analysis was based on this Court’s opinion in Walker v Wolverine Fabricating & Mfg Co, Inc, 138 Mich App 660; 360 NW2d 264 (1984), with which we agreed. The Supreme Court has, by order of October 27, 1986, 426 Mich 868 (1986), directed us to reconsider this case in light of its partial reversal of Walker, supra, at 425 Mich 586; 391 NW2d 868 (1986).
On the basis of the Supreme Court’s analysis in Walker, we affirm the order of accelerated judgment entered in this case in favor of defendant General Motors Corporation. In our original opinion, we observed that the trial court in this case had "reviewed the administrative record and applied the arbitrary and capricious standard of review.” 138 Mich App 586. Since that is the appropriate scope of review under Walker, supra, we now consider only whether the commission’s factual findings are supported by competent, material, and substantial evidence and whether its decision is arbitrary, capricious, or an abuse of discretion.
*581As noted in our earlier opinion, it is undisputed that plaintiff, acting in his apparent capacity as a GM security guard, informed a coemployee who was suspected of having stolen plaintiff’s cb antenna that the coemployee could avoid discharge as well as criminal proceedings if he agreed not only to replace the antenna but also to provide plaintiff with a new cb radio. Although it is true that plaintiff’s supervisors approved of his efforts to reach a "private settlement” agreement with the coemployee, plaintiff went beyond his supervisors’ approval in attempting to obtain for himself the new radio. The decision of the Civil Rights Commission that defendant terminated plaintiff’s employment because of his attempt to extort a radio, rather than because of plaintiff’s race, is supported by the evidence on the whole record and is neither arbitrary, capricious nor an abuse of discretion.
Affirmed.